a cap sor tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination commerce ms dal dallas texas number release date uil date date employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court certified mail - return receipt requested dear a final_determination regarding your foundation classification this modifies our this is letter dated june 19xx in which we determined that you were an organization exempt from federal_income_tax under section as described in sec_509 of the internal an revenue code irc we have modified organization described in sec_509 as a private non-operating foundation effective for tax years beginning january 20xx your foundation status that of to your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records a of you report provided the proposed we previously modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on october 20xx you signed form_6018 consent to proposed action - section in which you agreed to the modification of your foundation classification to a organization this is a final_determination fetter with regards to your federal tax-exempt status under sec_501 a examination explaining you are required to file form_990 pf return of private_foundation form_990 pf must be filed by the day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a if hardship or you’ve tried but haven’t been able to resolve your problem with the irs you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please cail the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely maria hooke director exempt_organizations examinations department of the treasury intetnal revenus tax exempt and government entities irs exempt_organizations examinations rvic date date a taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to modify your organization’s foundation status under internal_revenue_code irc sec_509 your exempt status under sec_501 is still in effect if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final letter modifying your foundation status if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider f you request a meeting with the manager or file a protest with the irs appeals_office send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34811r - sign a consent to extend the period of limitations for assessing tax this is to allow the for your protest to be valid it irs appeals_office enough time to consider your case must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final letter modifying your foundation status effect of modification of your foundation status if you receive a final modification letter making you a private_foundation or a private_operating_foundation you'll be required to file annual returns on form_990-pf return of private_foundation or sec_4947 trust treated as private_foundation contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 sincerely hear foun fe maria hooke director exempt_organizations examinations letter rev catalog number 34811r schedule number or exhibit form886-a date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number last four digits issues foundation fail the public support_test and gross investment does income test and should therefore be reclassified as a private_foundation under internal_revenue_code irc section a of the code if foundation is reclassified as a private_foundation is investment_income for tax years ending december 20xx and december 20xx it liable for taxes under sec_4940 on net if foundation is reclassified as a private_foundation is it liable for taxes under sec_4942 for undistributed_income for the tax years ending december 20xx december 20xx facts on may 19xx on may 19xx foundation filed its foundation incorporated in the state of amended articles of incorporation the amendment added specific language that limited its purposes and activities to those allowed for exemption from tax under sec_501 the specific purpose is to disseminate materials and information on stress-free living and to engage in any legal activities to cover costs for the corporation the amendment also included a provision if the foundation dissolved the assets upon dissolution will be distributed for one or more exempt purposes within the meaning of sec_501 or distributed to the federal government or to a state_or_local_government for a public purpose foundation received a favorable determination that it was exempt from tax under sec_501 in august 19xx with an effective date for exemption as the day after the date of incorporation june 19xx foundation was further classified as not a private_foundation because it qualified as a publicly_supported_organization under sec_509 of the code the organization's forms for tax years 20xx and 20xx reflect the following form_990 - revenue expenses contributions all other gifts program service revenue special events classes investment_income gross rents less rental expenses gross_sales of inventory less cost_of_goods_sold total revenue fees legal fees accounting advertising promotion 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev catalog number 20810w page - wwwairs gov dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form886-a may2017 schedule number or exhibit explanations of items name of taxpayer tax identification_number ast four digits year period ended 20kx 20xx office expenses information_technology occupancy travel conferences conventions meetings - insurance other expenses bank charges fees other expenses taxes - non ubit other expenses postage mailing other expenses telephone internet other expenses dues memberships other expenses all other total expenses dollar_figure form_990 - balance_sheet cash non-interest bearing savings temporary cash accounts_receivable inventories for sale or use land buildings equipment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - net assets total assets total liabilities ‘less accumulated depreciation foundation's filed forms for tax years 20xx - 20xx were used to calculate its public support and gross_investment_income see table below public support contributions all other gifts program service revenue gross_sales of inventory total public support public support investment_income form 886-a rev catalog number 20810w dollar_figure dollar_figure dollar_figure dollar_figure total support dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure www iis g0v dollar_figure dollar_figure 20xx dollar_figure dollar_figure 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx page 2_ schedule number or exhibit form886-a may2017 name of taxpayer explanations of items year period ended 20xx 20xx tax identification_number last four digits dollar_figure dollar_figure dollar_figure dollar_figure gross rents total support dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure public support percentage gross_investment_income percentage foundation's net average noncharitable-use assets for purposes of computing sec_4940 excise_tax for the 20xx and 20xx tax years was calculated taking an average of months for the accounts and an average of months for the accounts 20xx 20xx january ‘1st february 1st march ‘st april 1st - savings - money market - debit - savings - money market - checking checking gics - savings - money market - debit - savings - money market - checking - savings - money market -debit - savings - money market - checking - savings - money market - debit - savings - money market - checking dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure catalog number 20810w page 3_ www iis g0v form 886-a rev schedule number or exhibit form886-a may2017 name of taxpayer explanations of items tax identification_number last four digits year period ended 20kx 20xx may ist june 1st july ist august 1st september 1st october ist - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure catalog number 20810w page 4_ www irs g0v form 886-a rev schedule number or exhibit form886-a _ explanations of items may2017 name of taxpayer year period ended 20xx 20xx tax identification_number las four digits november ‘1st december 1st december 31st - savings - money market -debit - savings - money market - checking - savings - money market - debit - savings - money market - checking - savings - money market - debit - savings - money market - checking checking gics dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure average net assets dollar_figure law - issue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_501 provides in part exemption from federal_income_tax to organizations that are organized and operated exclusively for religious charitable scientific literary or educational_purposes as long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 states in part the term private_foundation means a domestic or foreign organization described in sec_501 other than a or sec_509 describes an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in section -170 c or from organizations described in sec_170 other than in clauses vii and viii and normally catalog number 20810w page www irs gov - form 886-a rev schedule number or exhibit form886-a date explanations of items name of taxpayer year period ended 20xx 20xx receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income as defined in subsection e and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 tax identification_number last four digits law - issue sec_4940 imposes a on each private_foundation which is exempt from taxation under sec_501 a for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed by sec_4940 sec_4940 defines the term gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties but not including any such income to the extent included in computing tax imposed by sec_511 sec_4940 defines deductions as all ordinary and necessary expenses paid_or_incurred for the production or collection of gross_investment_income or for the management conservation or maintenance of property held for the production of such income sec_4940 states in the case of any private_foundation that meets the requirements of paragraph for any taxable_year sec_4940 shall be applied with respect to such taxable_year by substituting percent for percent sec_4940 states a private_foundation meets the requirements of this paragraph for any taxable_year if- a the amount of the qualifying distributions made by the private_foundation during such taxable_year equals or exceeds the sum of- i an amount equal to the assets of such foundation for such taxable_year multiplied by the average percentage_payout for the base_period plus ii percent of the net_investment_income of such foundation for such taxable_year and b such private_foundation was not liable for tax under sec_4942 of the code with respect to any year in the base_period sec_4942 of the code is the tax on private_foundations for the failure to distribute required minimum amounts of income each taxable_year law - issue sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year form 886-a rev catalog number 20810w www irs gov page6_ schedule number or exhibit form886-a may2017 explanations of items tax identification_number ast four digits name of taxpayer year period ended 20xx 20xx sec_4942 imposes an additional tax in any case in which an initial tax is imposed under sec_4942 on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time sec_4942 defines the term undistributed_income as with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 excludes any future_interest of a foundation in the income or corpus of any real or personal_property until all intervening interest in and rights to the actual possession or enjoyment of such property has expired sec_4942 defines distributable_amount as with respect to any private_foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus amounts described in sec_4942 income modifications reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under sec_4940 sec_4942 defines minimum_investment_return for any private_foundation for any taxable_year a sec_5 percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying out the foundation's exempt_purpose over the acquisition_indebtedness with respect to such assets regulation sec_53_4942_a_-2 defines assets used or held for use in carrying out the exempt_purpose as an asset that is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation or if the foundation owns the asset and establishes to the satisfaction of the commissioner that its immediate use ‘for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time consequently assets which are held_for_the_production_of_income or for investment for example stocks bonds interest-bearing notes endowment funds or generally leased real_estate are not being used or held for use directly in carrying out the foundation's exempt_purpose even though the income from such assets is used to carry out such exempt_purpose regulation sec_53 a b defines the minimum distribution required during start -up period for private_foundations created before date the start-up period is the four taxable years immediately preceding the taxable_year beginning in calendar_year for private_foundations created after date or for organizations that first become private_foundations after that date the start-up period is the four taxable years following the taxable_year in which the private_foundation was created or otherwise became a private_foundation for purposes of this subparagraph a private_foundation will be considered created in the taxable_year in which the private foundation's distributable_amount as determined under sec_4942 first exceeds dollar_figure ii start-up_period_minimum_amount the amount that a private_foundation must actually distribute in cash or its equivalent during the private foundation's start-up period is not less than the sum of a twenty percent of the private foundation's distributable_amount as determined under sec_4942 for the first taxable_year of the start-up period catalog number 20810w form 886-a rev www rs g0v page7_ schedule number or exhibit form886-a may2017 explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number ast four digits b forty percent of the private foundation's distributable_amount for the second taxable_year of the start-up period c sixty percent of the private foundation's distributable_amount for the third taxable_year of the start-up period and d eighty percent of the private foundation's distributable_amount for the fourth taxable_year of the start-upperiod iii timing of distributions the requirement that a private_foundation distribute the start-up_period_minimum_amount during the start-up period is a requirement that such amount be distributed before the end of the start-up period and is not a requirement that any portion of such amount be distributed in any one taxable_year of the start-up period government's position - issue organizations generally qualify under sec_509 if the main source of their revenue is from exempt_function_income such as fees for services admissions or sales of materials supporting their exempt_function contributions gifts and grants are normally not substantial in nature sec_509 indicates that in order to qualify as a public supported_organization under sec_509 - i more than one-third of the support must normally come from exempt_function_income gifts grants contributions or membership fees and not more than one-third of the support can come from gross_investment_income and the excess of the amount of unrelated_business_taxable_income over the amount of taxes imposed by sec_511 here using foundation's filed forms we calculated foundation's public support for the period including tax years 20xx to 20xx foundation failed the public support_test in 20xx 20xx 20xx and 20xx and gross_investment_income percentage is above in 20xx through 20xx the testing calculation is shown below 20xx dollar_figure dollar_figure dollar_figure dollar_figure public support contributions all other gifts program service revenue gross_sales of inventory total public support 20xx 20xx 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx total support public support investment_income gross rents total support public support percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure gross_investment_income percentage form886-a rev catalog number 20810w - www irs gov - page schedule number or exhibit f ormb86-a ay explanations of items tax identification_number ast four digits name of taxpayer year period ended 20xx 20xx therefore since foundation fails the public support_test and the gross_investment_income test it no longer qualifies as a publicly_supported_organization under sec_509 foundation must be reclassified as a private_foundation government's position - issue since foundation failed the public support_test and the gross_investment_income test and must be reclassified as a private_foundation it is liable for the excise_tax under sec_4940 on its net_investment_income this tax calculation for tax years 20xx and 20xx is shown below income_interest income rent income gross_investment_income deductions bank fees property_tax repair maintenance - facility utilities total deduction sec_12 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_investment_income multiply by sec_4940 rate - sec_4940 excise_tax dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the foundation does not qualify for the rate reduction for computing the net investment tax under sec_4940 for 20xx as it is the foundation's first modified tax_year under a private_foundation the foundation also does not qualify for the rate reduction in 20xx because the qualifying distributions made by the private_foundation during that tax_year do not exceed the sum of the amount equal to the assets of the foundation multiplied by the average payout for the base_period plu sec_1 percent of the net_investment_income of the foundation government's position - issue since foundation failed the public support_test and gross investment test and must be reclassified as a private_foundation it is required to pay out distributions for exempt purposes distributable_amount in each year in proportion to its minimum_investment_return per sec_4942 if foundation fails to make the minimum required distributions distributable_amount it is liable for excise_taxes under sec_4942 on the undistributed_income catalog number 2081ow page 9_ www 's g0v form 886-a rev schedule number or exhibit f orm886-a may explanations of items name of taxpayer year period ended 20xx 20xx the minimum_investment_return distributable_amount and the undistributed_income are calculated as follows for the tax years ending december 20xx and december 20xx tax identification_number last four digits minimum_investment_return average monthly cash balances multiply by cash deemed for charitable activities avg cash tax years average monthly cash balances less cash deemed for charitable activities net value of assets for investment purposes minimum_investment_return multiply net value of assets for investment purposes by 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure distributable_amount tax years minimum_investment_return less tax on investment_income sec_4940 distributable_amount sec_4942 rate for start-up period sec_53 a b start-up period minimum distributable_amount must distribute this amount by 20xx dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure 20xx undistributed_income tax years start-up period minimum distributable_amount less qualifying distributions undistributed_income added to taken from corpus total undistributed_income 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the excise_tax under sec_4942 is calculated as follows excise_tax per sec_4942 undistributed_income tax years 20xx dollar_figure 20xx dollar_figure catalog number 20810w form 886-a rev www irs gov page 10_ schedule number or exhibit fonn886-a may2017 explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number last four digits excise_tax rate - excise_tax per sec_4942 dollar_figure __ dollar_figure foundation's qualifying distributions exceeded the distributable_amount in tax_year ending december 20xx the exceeded amount is to be added into corpus foundation's qualifying distributions did not meet the required_distribution amount in tax_year ending december 20xx therefore foundation is liable for excise_taxes under sec_4942 on the undistributed_income for tax_year ending december 20xx in any case in which an initial tax is imposed under sec_4942 on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period under sec_4942 there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time foundation is not liable for sec_4942 taxes in tax years ending december 20xx because it did not have undistributed_income foundation is not liable for sec_4942 taxes in tax years ending december 20xx because it had direct expenditures exceeding the undistributed amount to accomplish its exempt_purpose in tax_year ending december 20xx taxpayer's position foundation has not provided a written position on any of the issues at this time conclusion issue foundation fails the public support_test and gross_investment_income test qualifies as a publicly_supported_organization under sec_509 foundation should be reclassified as a private_foundation under sec_509 the effective date of this reclassification is january 20xx foundation is required to file annual return form pf return of private_foundation itno longer issue as a private_foundation foundation is liable for excise_taxes on net_investment_income under sec_4940 as follows 20xx - dollar_figure 20xx - dollar_figure total -dollar_figure issue as a private_foundation foundation is not liable for excise_taxes on its undistributed_income under sec_4942 for the tax_year ended december 20xx however foundation is liable for excise_taxes on its undistributed_income under sec_4942 for the tax_year ended december 20xx in the amount of dollar_figure catalog number 20810w form 886-a rev wwww irs g0v page il_
